DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 line 8 “the grip region” should read “the grip area”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storz et al. (US PGPub 2016/0361079), hereinafter known as “Storz.”
With regards to claim 12, Storz discloses a medical instrument comprising:
a first arm 2 extending in a longitudinal direction and having a grip area 3 between a rear end 6 and a front working end 4,

wherein the first and second arms 2 are connected to each other at their rear ends 6 (via elements 9 and 11), and  
wherein a plurality of elongated holes (see holes on grip area 3; figures 6-7) is formed in the grip areas 3, which are arranged offset to each other in the respective longitudinal direction (see annotated figure 7 below), and offset to each other transversely to the respective longitudinal direction (see annotated figure 7 below).

    PNG
    media_image1.png
    509
    667
    media_image1.png
    Greyscale

With regards to claim 13, Storz discloses wherein at least two groups of at least two elongated holes are formed in at least one of the grip areas 3,
wherein the elongated holes of each group are arranged offset to each other in the longitudinal direction (see annotated figure 7 above), 
wherein the groups are spaced apart transversely to the longitudinal direction (see annotated figure 7 above), and 
wherein the at least two elongated holes of each group are on a straight line (see annotated figure 7 above).
With regards to claim 14, Storz discloses wherein the groups of at least two elongated holes run parallel to each other (each hole in figure 7 is shown ovular, therefore the two long sides of the oval shape run parallel to each other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Storz in view of Smith (US PGPub 2017/0360465).
With regards to claim 1, Storz discloses (Figures 6-9) a medical instrument comprising:
a first arm 2 extending in a longitudinal direction and having a grip area 3 between a rear end 6 and a front working end 4,
 wherein at least two elongated holes (see holes on grip area 3; figures 6-7) are formed in the grip area 3 and are arranged offset to each other in the longitudinal direction (see annotated figure 7 below), 
wherein the at least two elongated holes are arranged offset to each other transversely to the longitudinal direction (see annotated figure 7 below).

    PNG
    media_image2.png
    483
    671
    media_image2.png
    Greyscale

Storz is silent wherein at least one of the elongated holes is designed as a through hole.
However, Smith, in the same field of endeavor, teaches (Figures 34-39) wherein the holes 900 are designed as through holes (paragraph 221 – apertures).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated holes of Storz to be through holes as taught by Smith for the purpose of improving grip on the handle (paragraph 221 of Smith – combination of one or more apertures 900 can be for grip or for any other purpose).
With regards to claim 2, Storz further discloses wherein the at least two elongated holes extend in the longitudinal direction (see annotated figure 6 below).

    PNG
    media_image3.png
    396
    277
    media_image3.png
    Greyscale

With regards to claim 3, Storz further discloses wherein the at least two elongated holes are spaced from each other in the longitudinal direction (see annotated figure 6 above).
With regards to claim 4, Storz further discloses wherein at least one of the elongated holes comprises two ends of the elongated hole that are rounded (see opposing rounded edges of hole in annotated figure 7 above).
With regards to claim 6, Storz further discloses wherein at least two groups of at least two elongated holes are formed in the grip area 3,
wherein the elongated holes of each group are arranged offset to each other in the longitudinal direction (see annotated figure 6 below), 
wherein the groups are spaced apart transversely to the longitudinal direction (see annotated figure 6 below), and
wherein the at least two elongated holes of each group are on a straight line (see annotated figure 6 below).

    PNG
    media_image4.png
    709
    467
    media_image4.png
    Greyscale

With regards to claim 7, Storz further discloses wherein the groups of at least two elongated holes run parallel to each other (shaded holes in annotated figure 6 above are parallel to each other in the longitudinal direction of the holes).
With regards to claim 9, Storz further discloses wherein the grip area 3 is curved in an area of the elongated holes (figures 6-7, see grip area 3 curved).
With regards to claim 10, Storz further discloses wherein at least one of the elongated holes has two sides running parallel to each other (each hole in figure 7 is shown ovular, therefore the two long sides of the oval shape run parallel to each other).
With regards to claim 11, Storz further discloses further comprising a second arm 2 extending in a longitudinal direction and having a grip area 3 between a rear end 6 and a front working end 4, 
wherein the first and second arms 2 are connected to each other at their rear ends 6 (via elements 9 and 11), and
wherein at least two elongated holes extending in the longitudinal direction are formed in the grip region 3 of the second arm 2, and are arranged offset to one another in the longitudinal direction of the second arm 2 (see annotated figure 6 below).

    PNG
    media_image5.png
    201
    340
    media_image5.png
    Greyscale

With regards to claim 15, Storz further discloses wherein the first and second arms 2 are connected to each other at their rear ends 6 (via elements 9 and 11),
wherein a first locking element 3b is attached to an inner side of the first arm 2 and a corresponding second locking element 3b is attached to an inner side of the second arm 2, and
wherein the first locking element 3b and the second locking element 3b are engageable with each other so that the medical instrument is held in a holding position (paragraphs 73 and 76).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Storz/Smith in view of Porat et al. (US Patent 5,019,091), hereinafter known as “Porat.”
With regards to claim 5, Storz/Smith disclose the medical instrument as claimed in claim 1. Storz/Smith are silent wherein two of the elongated holes differ in their extension in the longitudinal direction and/or in their extension transverse to the longitudinal direction.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sizes of the elongated holes of Storz/Smith for the differing sizes of the grip elements of Porat for the purpose of providing a unique grip and tactile feedback for the user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Storz/Smith in view of Bender et al. (US PGPub 2013/0247333), hereinafter known as “Bender.”
With regards to claim 8, Storz/Smith disclose the medical instrument as claimed in claim 1. Storz/Smith are silent wherein several grooves are formed in the grip area spaced apart from one another in the longitudinal direction, and wherein the grooves run transversely to the longitudinal direction, so that a raised area is present between two adjacent grooves.
However, in the same field of endeavor, Bender teaches (Figures 1-2) several grooves (spaces between apertures 20) are formed in the grip area 17 spaced apart from one another in the longitudinal direction, and wherein the grooves run transversely to the longitudinal direction, so that a raised area (protrusion 15) is present between two adjacent grooves (see annotated figure 1 below).

    PNG
    media_image6.png
    521
    750
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical instrument of Storz/Smith to include the grooves/raised area taught by Bender for the purpose of facilitating a more secure grip and tactile feedback for the user (paragraph 34 of Bender).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/21/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771